Citation Nr: 0630881	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-44 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for generalized 
lymphoma.

2.  Entitlement to service connection for chronic tinea 
pedis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970, and from November 1990 to May 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision.


FINDINGS OF FACT

1.  The veteran died in April 2006.

2.  At the time of his death in April 2006, the veteran had 
claims pending for entitlement to service connection for 
generalized lymphoma, and entitlement to service connection 
for chronic tinea pedis.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to his certificate of death, the veteran died in 
April 2006.  

At the time of his death, the veteran had claims pending for 
entitlement to service connection for generalized lymphoma, 
and entitlement to service connection for chronic tinea 
pedis.  As a matter of law, veterans' claims do not survive 
their deaths.  Vda de Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  Therefore, because the veteran died while his claims 
were pending, his claims are now moot.  

As the veteran's claims have become moot by virtue of his 
death, they must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

A discussion about VA's duties to notify and assist 
concerning these claims is unnecessary because the law, and 
not the underlying facts or development of the facts, is 
dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).


ORDER

Service connection for generalized lymphoma is dismissed.

Service connection for chronic tinea pedis is dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


